                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

PPS Service Group, LLC,

       Plaintiff,

               v.                                       Case No. 1:18cv727

Adam Eckert, et al.,                                    Judge Michael R. Barrett

       Defendants.

                                         ORDER

       This matter is before the Court on the Report and Recommendation (“R&R”) filed

by the Magistrate Judge on February 26, 2020 (Doc. 93), as well as the Report and

Recommendation (“R&R”) filed on March 13, 2020 (Doc. 94).

       As to each R&R, proper notice was given to the parties under 28 U.S.C.

' 636(b)(1)(C), including notice that the parties would waive further appeal if they failed

to file objections in a timely manner. United States v. Walters, 638 F.2d 947 (6th Cir.

1981). No objections were filed as to either of the R&Rs.

       Accordingly, it is ORDERED that both the February 26, 2020 R&R (Doc. 93) and

the March 13, 2020 R&R are hereby ADOPTED. Consistent with the

recommendations by the Magistrate Judge in the February 26, 2020 R&R (Doc. 93):

       1.   Defendant Eckert’s Motion for Relief from Judgment (Doc. 74) is GRANTED

            and the Clerk is DIRECTED to set aside the Entry of Default as to defendant

            Eckert (see Doc. 67); and




                                             1
      2. Plaintiff’s Motion for Default Judgment (Doc. 68) is, therefore, DENIED as

         MOOT.

Consistent with the recommendations by the Magistrate Judge in the March 13, 2020

R&R (Doc. 94):

      3. Plaintiff’s Motion for Leave to File an Amended Complaint (Doc. 78) is

         GRANTED and the Amended Complaint is deemed filed;

      4. The Court DECLINES to exercise supplemental jurisdiction over the

         remaining state law claims, DENIES as MOOT the outstanding motions

         pending on the docket (Docs. 89, 90) and DISMISSES without PREJUDICE

         this civil action for lack of subject-matter jurisdiction.

      IT IS SO ORDERED.

                                                      /s/ Michael R. Barrett
                                                  Michael R. Barrett, Judge
                                                  United States District Court




                                             2
